Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-15-00400-CR

                              Rene GUERRERO,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 144th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2015CR3173
                Honorable Lorina I. Rummel, Judge Presiding

BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED August 5, 2015.


                                        _________________________________
                                        Patricia O. Alvarez, Justice